Citation Nr: 1517629	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-25 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 2012 for the granting of a 100 percent disability rating for coronary artery disease (CAD).  

2.  Entitlement to an effective date earlier than May 28, 2012 for the granting of special monthly compensation (SMC) based on the housebound criteria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which increased the Veteran's disability rating for CAD from 10 percent to 100 percent disabling, effective May 28, 2012, and granted SMC based on the housebound criteria, effective May 28, 2012.  

In January 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  An August 2009 rating decision granted service connection for CAD, and awarded a 10 percent rating, effective July 1, 2005.  

2.  Based on an October 7, 2010 special review of the claims file, an August 2011 rating decision continued the 10 percent rating for CAD, and assigned an earlier effective date of July 1, 2004.   

3.  The Veteran was hospitalized for congestive heart failure on May 28, 2012.  A July 2012 rating decision increased the rating for CAD from 10 percent to 100 percent disabling, effective May 28, 2012. 

4.  There is no medical evidence of record dated earlier than May 28, 2012 which demonstrates that the Veteran would be entitled to a 100 percent disability rating for his service-connected CAD. 

5.  The Veteran did not have a single service-connected disability rated as 100 percent prior to May 28, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 28, 2012 for the assignment of a 100 percent rating for CAD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 

2.  The criteria for an effective date earlier than May 28, 2012 for the grant of SMC based on the housebound criteria are not met.  38 U.S.C.A. §§ 1114(s) 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.400, 3.401(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Regarding an earlier effective date for the grant of SMC based on housebound criteria, as this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

With respect to an earlier effective date for the assignment of a 100 percent disability rating for CAD, in a May 2013 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an earlier effective date, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The May 2013 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations. The claim was last readjudicated by the RO in July 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, Social Security Administration records, lay statements from the Veteran's wife and children, and the Veteran's statements.  

Moreover, with respect to the Veteran's January 2015 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Earlier Effective Date for Increased Rating

Generally, the effective date of a grant of an increased rating is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2014).  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b).    

However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable where the evidence demonstrates that a factually ascertainable increase in disability preceded the claim, provided also that the claim for increased rating is received within one year after the increase.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).  In this situation, the effective date is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, and the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56705 (1998).   

The Veteran contends that he is entitled to an effective date earlier than May 28, 2012 for the assignment of a 100 percent rating for CAD.  He alleges that he should be granted an effective date in October 2000 because that was when he suffered his first stroke and was first diagnosed with CAD.  In this regard, the Board notes that the first evidence of a claim for service connection for coronary artery disease was received on July 1, 2005.       

An August 2009 rating decision granted service connection for CAD, and awarded a 10 percent rating, effective July 1, 2005.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

On October 7, 2010, the RO conducted a special review of the Veteran's claims file pursuant to the federal injunction in the Nehmer case.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Following the special review of the file, in an August 2011 rating decision, the RO granted an earlier effective date of July 1, 2004, for the grant of service connection for CAD (as a diabetic complication) in conformance with 38 C.F.R. §§ 3.114(a)(2), 3.816(c)(4) (2014), and Nehmer.  On May 28, 2012, the Veteran was admitted to a VA hospital for congestive heart failure.  A July 2012 rating decision increased the rating for CAD from 10 percent to 100 percent disabling, effective May 28, 2012, the date entitlement arose for a 100 percent disability rating.  

While the Veteran did not actually file a claim for increase in this case, the Board notes that his claims file was reviewed on the initiative of VA on October 7, 2010.  As this is the earliest evidence of initiation of a review of the Veteran's rating and effective date for his service-connected CAD after the August 2009 rating decision that granted service connection for CAD became final in August 2010, the Board will construe the October 7, 2010 date as the date of claim for increase.     

In determining whether the Veteran is entitled to an earlier effective date for the increased rating, the pertinent question is whether there is an earlier date as of which entitlement to the increased rating is factually ascertainable.  The question then is whether, based upon the evidence of record, it is factually ascertainable that the Veteran's CAD was 100 percent disabling one year prior to October 7, 2010.  Therefore, the Board may consider the period from October 7, 2009 to May 27, 2012 to determine if the increased rating was warranted prior to the May 28, 2012 date of the increase.  38 C.F.R. § 3.400 (o)(2).  

The Veteran's CAD has been rated as 100 percent disabling under Diagnostic Code 7005, which pertains to arteriosclerotic heart disease (coronary artery disease).  Under Diagnostic Code 7005, a 100 percent rating is warranted when the documented CAD results in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  

In this case, there is no medical evidence of record showing that the Veteran met the criteria for a 100 percent rating under Diagnostic Code 7005 during the period in question.  Specifically, private medical records dated from January 2010 to January 2012 reveal that the Veteran received intermittent treatment for significant renal artery stenosis, poorly controlled hypertension, and peripheral vascular disease.  In January 2010, the Veteran underwent a cardiological examination in preparation for subsequent vascular surgery for his bilateral femoral anastomotic stenoses status post aortobifemoral bypass.  The Veteran reported to his cardiologist that he had no previous history of a myocardial infarction, but that approximately 10 years ago, he was told that he had heart problems.  He denied having any recent ischemic evaluation, myocardial infarction, and/or known congestive heart failure.  The Veteran also denied having any shortness of air, fevers, chills, weight loss, fatigue, and cough or sputum production.  However, he did have chest pain upon exertion.  Cardiac examination revealed that the Veteran's heart had regular rate and rhythm, normal S1 and S2, and no S3 or S4.  There was a 2/6 systolic ejection murmur at the left sternal border.  Point of maximal impulse was not displaced.  An echocardiogram showed that the left ventricular chamber size, wall motion, and function appeared to be within normal limits.  There was an overall ejection fraction of 55 percent.  The aortic valve had mild sclerosis while the mitral valve was normal in appearance.  There was no evidence of stenosis or regurgitation in these valves, nor in the pulmonic valve.  There was mild regurgitation in the tricuspid valve, with slightly elevated calculated PA systolic pressure of 36 mmHg.  Right ventricular size and function and biatrial size were within normal limits.  A nuclear stress test indicated that the Veteran had no stress-induced ischemia.  He had a normal ejection fraction with a calculated ejection fraction of 59 percent.  Gated wall motion demonstrated no regional wall motion abnormalities.  The Veteran was cleared for vascular surgery and was found to be at low risk for cardiovascular complications.                  

The Board finds that at no time after October 7, 2009 and prior to May 28, 2012 was any increase in disability commensurate with the currently assigned disability rating factually ascertainable.  There was no medical evidence of record during that time that showed that the Veteran's CAD met the criteria for a 100 percent disability rating.  The Veteran did not have chronic congestive heart failure, workload of 3 METs or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Accordingly, the Board finds that the evidence does not establish that prior to May 28, 2012, the Veteran would be entitled to a 100 percent rating for his CAD.   

As the evidence does not show that the Veteran's CAD met the criteria for a 100 percent rating prior to May 28, 2012, an earlier effective date for the 100 percent evaluation is not warranted because a factually ascertainable increase in disability to the 100-percent level was not shown prior to May 28, 2012.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



Earlier Effective Date for SMC Based on Housebound Criteria

38 C.F.R. § 3.401(a)(1) (2014) provides that, except as provided in § 3.400(o)(2), awards of aid and attendance or housebound benefits will be effective the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established. 

The Veteran alleges that he is entitled to an effective date prior to May 28, 2012 for the award of special monthly compensation based on housebound criteria.  Specifically, he contends that he was permanently housebound as of February 25, 2005.   

An award of SMC based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014). 

In the July 2012 rating decision on appeal, the RO granted both a 100 percent rating for CAD and SMC based on the housebound criteria, both effective as of May 28, 2012.  The reason it granted the SMC was because the Veteran was now in receipt of a single 100 percent disability rating for service-connected CAD, and he had additional disabilities separate and distinct from heart disease that combined to at least 60 percent.  This satisfied the criteria necessary for entitlement to special monthly compensation based on the statutory housebound criteria (100 percent rating and additional disabilities rated as 60 percent disabling).  See 38 C.F.R. § 3.350(i)(1). 

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for an effective date earlier than May 28, 2012 for the award of special monthly compensation based on the housebound criteria.  As to the statutory housebound criteria, prior to May 28, 2012, the Veteran did not meet the schedular criteria for SMC based on housebound status.  As a result of the Board decision herein, an effective date earlier than May 28, 2012 for the assignment of a 100 percent rating for CAD has been denied.  Therefore, while the Veteran had service-connected disabilities that combined to at least 60 percent prior to May 28, 2012, he did not have a single service-connected disability rated as 100 percent during this time period.  

The Board notes that the Veteran's 100 percent disability rating for CAD, effective May 28, 2012, is what allowed SMC based on housebound criteria to be awarded.  Thus, the Veteran is not entitled to SMC based on the statutory housebound criteria prior to May 28, 2012.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1).  

Regarding SMC based on the housebound in fact criteria, which is evidence showing that the Veteran is permanently housebound by reason of service-connected disability or disabilities, the Board notes that the threshold requirement of having a single service-connected disability rated as 100 percent must still be met before determining whether the Veteran is permanently housebound by reason of service-connected disability or disabilities.  See 38 C.F.R. § 3.350(i).  Thus, as the Veteran did not have a single service-connected disability rated as 100 percent prior to May 28, 2012, he is not entitled to SMC based on the housebound in fact criteria prior to May 28, 2012.  See 38 C.F.R. § 3.350(i)(2).    

Accordingly, as the preponderance of the evidence is against the claim for entitlement to an effective date earlier than May 28, 2012 for the grant of SMC based on the housebound criteria, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

An effective date earlier than May 28, 2012 for the assignment of a 100 percent rating for CAD is denied.  

An effective date earlier than May 28, 2012 for the grant of SMC based on the housebound criteria is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


